Civil action for the construction of the last will and testament of Emma J. Simmons, deceased, and for the advice of the court in regard thereto, tried upon facts agreed. From the judgment rendered the plaintiff appealed. *Page 229 
Emma J. Simmons died in the county of Guilford 16 April, 1914, leaving a last will and testament in manner and form as follows:
I, Emma J. Simmons, being of sound mind, do hereby will and bequeath to my mother, Pauline E. Jarrell, all the property recently deeded to me by her, also all my other property, that she may administer it to the use of my children.
This 14 April, 1914.
It is unnecessary to consider the facts as found by his Honor as to the manner of life of the testatrix and her mother and as to how they transacted their business. The construction of this will presents no complications. The language is plain and direct. The testatrix evidently bequeathed to her mother all of her property, including that which had been conveyed to her by her mother, as well as that which she derived from other sources, in trust that the mother may use, control and administer it for the benefit of the testatrix's children. This confers upon the mother no power of disposition by will or otherwise, except as may be conferred upon her by legal proceedings instituted for that purpose. Crudup v. Holding,118 N.C. 230-231; Young v. Young, 68 N.C. 309; Little v. Bennett,58 N.C. 160.
Affirmed.
Cited: Laws v. Christmas, 178 N.C. 363 (f); Brinn v. Brinn, 213 N.C. 287
(f).
(179)